Exhibit 10.1

$950,000,000

364-DAY TERM LOAN CREDIT AGREEMENT

among

DOMINION ENERGY, INC.,

as the Borrower,

The Several Lenders from Time to Time Parties Hereto,

THE BANK OF NOVA SCOTIA,

as Administrative Agent,

 

 

THE BANK OF NOVA SCOTIA

as Lead Arranger and Bookrunner

Dated as of as of February 9, 2018

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.1 Definitions

     1  

1.2 Computation of Time Periods; Other Definitional Provisions

     15  

1.3 Accounting Terms

     15  

1.4 Time

     15  

SECTION 2. TERM LOANS

     15  

2.1 Term Loans

     15  

2.2 Method of Borrowing for Term Loans

     15  

2.3 Funding of Term Loans

     16  

2.4 Minimum Amounts of Conversions of Term Loans

     17  

2.5 [Reserved]

     17  

2.6 Mandatory Termination of Commitments

     17  

2.7 Term Loan Notes

     17  

SECTION 3. PAYMENTS

     17  

3.1 Interest

     17  

3.2 Prepayments

     18  

3.3 Payment in Full at Maturity

     18  

3.4 Fees

     18  

3.5 Place and Manner of Payments

     18  

3.6 Pro Rata Treatment

     19  

3.7 Computations of Interest and Fees

     19  

3.8 Sharing of Payments

     19  

3.9 Evidence of Debt

     20  

SECTION 4. ADDITIONAL PROVISIONS REGARDING TERM LOANS

     21  

4.1 Eurodollar Loan Provisions

     21  

4.2 Capital Adequacy

     23  

4.3 Compensation

     23  

4.4 Taxes

     24  

4.5 Mitigation; Mandatory Assignment

     27  

SECTION 5. [RESERVED]

     28  

SECTION 6. CONDITIONS PRECEDENT

     28  

6.1 Closing Conditions

     28  



--------------------------------------------------------------------------------

SECTION 7. REPRESENTATIONS AND WARRANTIES

     29  

7.1 Organization and Good Standing

     29  

7.2 Due Authorization

     30  

7.3 No Conflicts

     30  

7.4 Consents

     30  

7.5 Enforceable Obligations

     30  

7.6 Financial Condition

     30  

7.7 No Default

     31  

7.8 Indebtedness

     31  

7.9 Litigation

     31  

7.10 Taxes

     31  

7.11 Compliance with Law

     31  

7.12 ERISA

     32  

7.13 Government Regulation

     32  

7.14 Solvency

     32  

7.15 Anti-Corruption Laws and Sanctions

     32  

7.16 EEA Financial Institutions

     32  

SECTION 8. AFFIRMATIVE COVENANTS

     32  

8.1 Information Covenants

     32  

8.2 Preservation of Existence and Franchises

     34  

8.3 Books and Records

     34  

8.4 Compliance with Law

     34  

8.5 Payment of Taxes

     34  

8.6 Insurance

     34  

8.7 Performance of Obligations

     35  

8.8 ERISA

     35  

8.9 Use of Proceeds

     35  

8.10 Audits/Inspections

     36  

8.11 Total Funded Debt to Capitalization

     36  

8.12 Anti-Corruption Laws and Sanctions

     36  

SECTION 9. NEGATIVE COVENANTS

     36  

9.1 Nature of Business

     36  

9.2 Consolidation and Merger

     36  

9.3 Sale or Lease of Assets

     37  

9.4 Limitation on Liens

     37  

9.5 Fiscal Year

     37  

9.6 Use of Proceeds

     37  

SECTION 10. EVENTS OF DEFAULT

     37  

10.1 Events of Default

     37  

10.2 Acceleration; Remedies

     39  

 

ii



--------------------------------------------------------------------------------

10.3 Allocation of Payments After Event of Default

     40  

SECTION 11. AGENCY PROVISIONS

     41  

11.1 Appointment

     41  

11.2 Delegation of Duties

     41  

11.3 Exculpatory Provisions

     41  

11.4 Reliance on Communications

     42  

11.5 Notice of Default

     42  

11.6 Non-Reliance on Administrative Agent and Other Lenders

     43  

11.7 Indemnification

     43  

11.8 [Reserved]

     44  

11.9 Successor Administrative Agent

     44  

11.10 ERISA Matters

     44  

SECTION 12. MISCELLANEOUS

     46  

12.1 Notices

     46  

12.2 Right of Set-Off; Adjustments

     47  

12.3 Benefit of Agreement

     47  

12.4 No Waiver; Remedies Cumulative

     51  

12.5 Payment of Expenses, etc.

     51  

12.6 Amendments, Waivers and Consents

     52  

12.7 Counterparts; Telecopy; Electronic Delivery

     53  

12.8 Headings

     53  

12.9 Defaulting Lenders

     54  

12.10 Survival of Indemnification and Representations and Warranties

     54  

12.11 GOVERNING LAW

     55  

12.12 WAIVER OF JURY TRIAL

     55  

12.13 Severability

     55  

12.14 Entirety

     55  

12.15 Binding Effect

     55  

12.16 Submission to Jurisdiction

     55  

12.17 Confidentiality

     56  

12.18 Designation of SPVs

     57  

12.19 USA Patriot Act

     58  

12.20 No Fiduciary Duty

     58  

12.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     58  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Commitments Schedule 12.1    Notices

EXHIBITS

 

Exhibit 2.2(a)    Form of Notice of Borrowing Exhibit 2.2(c)    Form of Notice
of Conversion/Continuation Exhibit 2.7    Form of Term Loan Note Exhibit 3.2   
Form of Notice of Prepayment Exhibit 6.1(c)    Form of Closing Certificate
Exhibit 6.1(f)    Form of Legal Opinions Exhibit 8.1(c)    Form of Officer’s
Certificate Exhibit 12.3    Form of Assignment Agreement

 

iv



--------------------------------------------------------------------------------

364-DAY TERM LOAN CREDIT AGREEMENT

364-DAY TERM LOAN CREDIT AGREEMENT (this “Credit Agreement”), dated as of
February 9, 2018 among DOMINION ENERGY, INC., a Virginia corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to this Credit Agreement (each a “Lender” and, collectively, the
“Lenders”) and THE BANK OF NOVA SCOTIA (“Scotiabank”), as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

The Borrower, the Lenders and the Administrative Agent hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions. As used herein, the following terms shall have the meanings
herein specified unless the context otherwise requires. Defined terms herein
shall include in the singular number the plural and in the plural the singular:

“Act” has the meaning set forth in Section 12.19.

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

“Administrative Agent” means Scotiabank and any successors and assigns in such
capacity.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

“Applicable Percentage” means the appropriate applicable percentages, in each
case, corresponding to the Rating of the Borrower in effect from time to time as
shown below:

 

Pricing

Level

  

Long-Term Senior Unsecured

Non-Credit Enhanced

Debt Rating of the Borrower

   Applicable
Percentage for
Eurodollar Loans     Applicable
Percentage for
Base Rate Loans  

I.

   ³A+ from S&P or      0.625 %      0.000 %    

A1 from Moody’s or

A+ from Fitch

    

II.

   A from S&P or      0.750 %      0.000 % 

 

1



--------------------------------------------------------------------------------

  

A2 from Moody’s or

A from Fitch

    

III.

   A- from S&P or      0.875 %      0.000 %    

A3 from Moody’s or

A- from Fitch

    

IV.

   BBB+ from S&P or      1.000 %      0.000 %    

Baa1 from Moody’s or

BBB+ from Fitch

    

V.

   BBB from S&P or      1.250 %      0.250 %    

Baa2 from Moody’s or

BBB from Fitch

    

VI.

  

BBB- from S&P or

Baa3 from Moody’s or

BBB- from Fitch

or lower

     1.500 %      0.500 % 

Notwithstanding the above, if at any time there is a split in Ratings between
S&P, Moody’s and Fitch and (i) two Ratings are equal and higher than the third,
the higher Rating will apply, (ii) two Ratings are equal and lower than the
third, the lower Rating will apply or (iii) no Ratings are equal, the
intermediate Rating will apply. In the event that the Borrower shall maintain
Ratings from only two of S&P, Moody’s and Fitch and the Borrower is split-rated
and (x) the Ratings differential is one level, the higher Rating will apply and
(y) the Ratings differential is two levels or more, the level one level lower
than the higher Rating will apply.

The Applicable Percentages shall be determined and adjusted on the date of any
applicable change in the Rating of the Borrower. Any adjustment in the
Applicable Percentages shall be applicable to all existing Term Loans
(commencing with the succeeding Interest Period, if any).

The Borrower shall at all times maintain a Rating from at least two of S&P,
Moody’s and Fitch. If at any time the Borrower does not have a Rating from at
least two of S&P, Moody’s and Fitch, the Applicable Percentages shall be set at
Pricing Level VI.

The Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the Rating of
the Borrower that would change the existing Pricing Level (as set forth in the
chart above).

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and all similar laws, rules,
and regulations of any jurisdiction applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the Prime Rate for such day, (b) the sum of one-half of one
percent (0.50%) plus the NYFRB Rate for such day or (c) Eurodollar Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1.00%), in each case plus
the Applicable Percentage for Base Rate Loans; provided that if any such rate
shall be less than zero, such rate shall be deemed to be zero. Each change in
the Base Rate based upon a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall take effect at the time of such change in the Prime Rate,
the Federal Funds Rate, or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Term Loan that bears interest at a Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as define in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies or
(c) any Person whose assets include (for within the meaning of the Plan Asset
Regulations) the assets of any such “employee benefit plan” or “plan.

“Borrower” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

“Change of Control” means the direct or indirect acquisition by any person (as
such term is defined in Section 13(d) of the Securities and Exchange Act of
1934, as amended) of beneficial ownership of more than 50% of the outstanding
shares of the capital stock of the Borrower entitled to vote generally for the
election of directors of the Borrower.

“Closing Date” means February 9, 2018.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, for each Lender, the amount identified as its Commitment
opposite such Lender’s name on Schedule 1.1.

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

“Credit Documents” means this Credit Agreement, the Notes (if any), the Fee
Letter and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.

“Credit Party” means the Administrative Agent or any Lender.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) make a Term Loan required pursuant to the terms of this Credit Agreement or
(ii) pay to any Credit Party any other amount required to be paid hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
with supporting facts) has not been satisfied, or, in the case of clause (ii),
such amount is the subject of a good faith dispute; (b) notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its future funding
obligations under this Credit Agreement (unless such writing or public statement
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding a Term Loan under this Credit Agreement,
specifically identified and with reasonable supporting facts, cannot be met) or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after a request by the Borrower or a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender in the jurisdiction of such Lender’s
lending office that it will comply with its obligations to fund prospective Term
Loans, provided, however, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Borrower’s or such Credit Party’s receipt
of such certification, or (d) has, or has a direct or indirect parent company
that has, (i) been adjudicated as, or determined by any Governmental Authority
having regulatory authority over

 

4



--------------------------------------------------------------------------------

such Person or its assets, to be insolvent, (ii) has become subject to a
bankruptcy, insolvency, receivership, conservatorship or other similar
proceedings, or has had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Persons
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity or (iii) becomes the subject of a
Bail-in Action; provided, that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or in any Person controlling such Lender, or the exercise of
control over such Lender or over any Person controlling such Lender, by a
Governmental Authority or an instrumentality thereof.

“Dollar”, “dollar” and “$” means lawful currency of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(f) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and the Borrower (such approval not to be unreasonably withheld or
delayed); provided that (i) the Borrower’s consent is not required pursuant to
clause (a) or, with respect to clause (b), during the existence and continuation
of a Default or an Event of Default, and (ii) neither the Borrower nor any
Affiliate or Subsidiary of the Borrower shall qualify as an Eligible Assignee.
In no event may a natural person (or holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person) or
a Defaulting Lender be an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means with respect to the Borrower each person (as defined in
Section 3(9) of ERISA) which together with the Borrower or any Subsidiary of the
Borrower would be deemed to be a member of the same “controlled group” within
the meaning of Section 414(b), (c), (m) and (o) of the Code or under common
control within the meaning of Section 4001(a)(14) of ERISA.

 

5



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loans” means a Term Loan that bears interest at the Adjusted
Eurodollar Rate.

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

“Eurodollar Rate” = Interbank Offered Rate                

                       1 - Eurodollar Reserve Percentage

Notwithstanding the foregoing, if the Eurodollar Rate at any time shall be less
than zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning set forth in Section 10.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Rate” means for any day the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions (as determined
in such manner as the NYFRB shall set forth on its public website from time to
time), as published by the NYFRB on the Business Day next succeeding such day;
provided that if the Federal Funds Rate at any time shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Fee Letter” is the engagement letter dated February 9, 2018 between the
Borrower and Scotiabank.

“Fiduciary Rule” has the meaning set forth in Section 11.10(b)(ii).

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

“Funded Debt” means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers’ acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all capital lease obligations of
such Person (including Synthetic Lease Obligations only to the extent actually
included on such Person’s balance sheet delivered pursuant to Sections 8.1(a) or
8.1(b)) and (c) all Guaranty Obligations of Funded Debt of other Persons
(including Guaranty Obligations of Funded Debt consisting of Synthetic Lease
Obligations only to the extent such Guaranty Obligations are actually included
on such Person’s balance sheet delivered pursuant to Sections 8.1(a) or 8.1(b)).
Notwithstanding the foregoing (and without limiting the Borrower’s rights under
Section 1.3), all obligations of the Borrower under a lease or other arrangement
(other than Synthetic Lease Obligations) that is determined by the Borrower to
be an operating lease under GAAP (as in effect as of the Closing Date) and any
replacement of such lease or such other arrangement on substantially consistent
terms regarding the amount thereof, use of proceeds provisions and economic
provisions (subject to prevailing market conditions at the time of such
replacement) and therefore not Funded Debt shall continue to be excluded from
this definition notwithstanding any changes in applicable accounting rules
effective after the date of such determination by the Borrower.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 12.18 hereof.

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of

 

7



--------------------------------------------------------------------------------

indebtedness of others and the disclosure of such obligation would be required
in such Person’s financial statements under GAAP; provided, however, that the
term Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii) obligations under purchased
power contracts or (iii) obligations of such Person otherwise constituting
Guaranty Obligations under this definition to provide contingent equity support,
to keep well, to purchase assets, goods, securities or services, to take or pay
or to maintain financial statement conditions or otherwise in respect of any
Subsidiary or Affiliate of such Person in connection with the non-utility
non-recourse financing activities of such Subsidiary or Affiliate.

“Hybrid Equity Securities” means any securities issued by the Borrower or a
financing vehicle of the Borrower that (i) are classified as possessing a
minimum of “minimal equity content” by S&P, Basket B equity credit by Moody’s,
and 25% equity credit by Fitch and (ii) require no repayments or prepayments and
no mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the repayment in full of the Term Loans and all other amounts due under
this Credit Agreement.

“Impacted Interest Period” has the meaning set forth in the definition of
“Interbank Offered Rate”.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or, in the event such
rate does not appear on such Reuters pages or screens, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) as the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over administration of such rate) for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBOR01 Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%). If the Screen Rate is not available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to
Dollars, then the Interbank Offered Rate shall be the Interpolated Rate at such
time. “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest

 

8



--------------------------------------------------------------------------------

error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date
and, in the case of any Interest Period longer than three months, the respective
dates that fall every three months after the first day of such Interest Period.
If an Interest Payment Date falls on a date which is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day,
except that in the case of Eurodollar Loans where the next succeeding Business
Day falls in the next succeeding calendar month, then such Interest Payment Date
shall be deemed to be the immediately preceding Business Day.

“Interest Period” means as to Eurodollar Loans, a period of one, two, three or
six months’ duration, as the Borrower may elect, commencing, in each case, on
the date of the borrowing (including continuations and conversions of Eurodollar
Loans) provided, however, (i) if any Interest Period would end on a day which is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then such Interest Period shall end
on the next preceding Business Day), (ii) no Interest Period shall extend beyond
the Maturity Date and (iii) with respect to Eurodollar Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.

“Interpolated Rate” has the meaning set forth in the definition of “Interbank
Offered Rate”.

“Lead Arranger” means Scotiabank.

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of equity securities by the Borrower or the
proceeds of which are concurrently applied to purchase equity securities from
the Borrower), in each case prior to at least 91 days after the repayment in
full of the Term Loans and all other amounts due under this Credit Agreement.

 

9



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect, after taking into
account applicable insurance, if any, on (a) the operations, financial condition
or business of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower to perform its obligations under this Credit Agreement
or (c) the validity or enforceability of this Credit Agreement or any of the
other Credit Documents against the Borrower, or the rights and remedies of the
Lenders against the Borrower hereunder or thereunder; provided, however, that a
transfer of assets permitted under and in compliance with Section 9.3 shall not
be considered to have a Material Adverse Effect.

“Material Subsidiary” shall mean a Subsidiary of the Borrower whose total assets
(as determined in accordance with GAAP) represent at least 20% of the total
assets of the Borrower, on a consolidated basis.

“Maturity Date” means February 8, 2019, or if such date is not a Business Day,
the Business Day next preceding such date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any ERISA Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a ERISA Affiliate during such five year period but
only with respect to the period during which such Person was a ERISA Affiliate.

“Net Worth” means as of any date, the shareholders’ equity or net worth of the
Borrower and its Consolidated Subsidiaries (including, but not limited to, the
value of any Mandatorily Convertible Securities, Trust Preferred Securities,
Hybrid Equity Securities and Preferred Stock; but, excluding the accumulated
other comprehensive income or loss component of shareholders’ equity (“AOCI”),
such AOCI to be computed assuming that the Borrower was entitled to utilize
hedge accounting treatment for applicable interest expense and interest income
items identified by the Borrower), on a consolidated basis, as determined in
accordance with GAAP except as otherwise noted above.

“Non-Recourse Debt” means Indebtedness (a) as to which the Borrower (i) does not
provide credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is not directly or
indirectly liable as a guarantor or otherwise, or (iii) does not constitute the
lender; (b) no default with respect to which would permit upon notice, lapse of
time or both any holder of any other Indebtedness (other than the Term Loans or
the Notes) of the Borrower to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity; and (c) as to which the lenders will not have any recourse to the
stock or assets of the Borrower (other than the specific assets pledged to
secure such Indebtedness) and the relevant legal documents so provide.

 

10



--------------------------------------------------------------------------------

“Non-Regulated Assets” means with respect to the Borrower, the operations that
are not regulated by a Governmental Authority with respect to ratemaking (i.e.,
merchant generation, exploration and production, producer services or retail
supply assets of the Borrower).

“Notes” means the reference to the Term Loan Notes of the Borrower.

“Notice of Borrowing” means a request by the Borrower for a Term Loan in the
form of Exhibit 2.2(a).

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Term Loan in the form of Exhibit 2.2(c).

“Notice of Prepayment” means a notice by the Borrower for the prepayment of a
Term Loan in the form of Exhibit 3.2.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the Federal Funds Rate in effect on such day
(or for any date that is not a Business Day, for the immediately preceding
Business Day); provided that if no such rate is published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if the aforesaid rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Credit Agreement.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offered Increase Amount” has the meaning set forth in Section 2.6(a).

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 8.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of the Borrower.

 

11



--------------------------------------------------------------------------------

“Plan Asset Regulation” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.

“Preferred Stock” means any Capital Stock issued by the Borrower that is
entitled to preference or priority over any other Capital Stock of the Borrower
in respect of the payment of dividends or distribution of assets upon
liquidation, or both.

“Prime Rate” means the per annum rate of interest established and publicly
announced from time to time by Scotiabank at its principal office in New York,
New York as its “prime rate”. Any change in the interest rate resulting from a
change in the Prime Rate shall become effective as of 12:01 a.m. of the Business
Day on which each change in the Prime Rate is announced by the Administrative
Agent. The Prime Rate is not necessarily the lowest rate that Scotiabank is
charging any corporate customer.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating” means the rating assigned by S&P, Moody’s or Fitch to the Borrower
based on the Borrower’s senior, unsecured, non-credit-enhanced obligations.

“Register” has the meaning set forth in Section 12.3(c).

“Regulation A,” “Regulation D,” “Regulation T,” “Regulation U” and “Regulation
X” means each such regulation of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor to all or a portion
thereof.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Lenders” means, at any time, Lenders having Term Loans representing
more than 50.0% of the aggregate principal amount of the Term Loans of all
Lenders at such time or, if no such principal amount is then outstanding,
Lenders having Commitments representing more than 50.0% of the aggregate
Commitments of all Lenders at such time; provided, that the Term Loans and
Commitments of any Defaulting Lender shall be excluded from the determination of
the Required Lenders at any time.

“Responsible Officer” means the Chief Financial Officer, the Treasurer and any
Assistant Treasurer – Corporate Finance of the Borrower.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC or any successor in the business of rating securities.

 

12



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Credit Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person
described in clause (a) or (b) above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“Scotiabank” has the meaning set forth in the preamble hereof.

“Screen Rate” has the meaning set forth in the definition of “Interbank Offered
Rate”.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person’s assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

“SPV” has the meaning set forth in Section 12.18 hereof.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower.

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

 

13



--------------------------------------------------------------------------------

“Taxes” has the meaning set forth in Section 4.4(a).

“Term Loan” has the meaning set forth in Section 2.1 hereof. The initial
aggregate principal amount of Term Loans is Nine Hundred Fifty Million Dollars
($950,000,000).

“Term Loan Notes” means the promissory notes of the Borrower in favor of each
Lender requesting the same, evidencing the Term Loans made to the Borrower and
substantially in the form of Exhibit 2.7, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.

“Term Loan Percentage” means, for each Lender, the percentage identified as its
Term Loan Percentage opposite such Lender’s name on Schedule 1.1, as such
percentage may be modified in accordance with the terms of this Credit
Agreement. For purposes of Section 12.9, when a Defaulting Lender shall exist,
“Term Loan Percentage” shall mean the percentage of total Term Loans made by a
Lender disregarding any Defaulting Lender’s Term Loans.

“Total Funded Debt” means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP
except as otherwise provided in this Credit Agreement.

“Trust Preferred Securities” means the preferred securities issued by a
subsidiary capital trust established by the Borrower outstanding on the date
hereof and reflected as Unsecured Junior Subordinated Notes Payable to
Affiliated Trust, 8.4%, due 2031, in the financial statements of the Borrower
for the fiscal year ended December 31, 2016, and any additional trust preferred
securities that are substantially similar thereto, along with the junior
subordinated debt obligations of the Borrower, so long as (a) the terms thereof
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the repayment in full
of the Term Loans and all other amounts due under this Credit Agreement,
(b) such securities are subordinated and junior in right of payment to all
obligations of the Borrower for or in respect of borrowed money and (c) the
obligors in respect of such preferred securities and subordinated debt have the
right to defer interest and dividend payments, in each case, to substantially
the same extent as such currently outstanding preferred securities or on similar
terms customary for trust preferred securities and not materially less favorable
to the interests of the Borrower or the Lenders.

“Wholly-Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law) is owned by such Person directly and/or
through other Wholly-Owned Subsidiaries.

“Withholding Agent” means the Borrower or the Administrative Agent, as
determined by applicable law.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

14



--------------------------------------------------------------------------------

1.2 Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Sections”, “Schedules” and
“Exhibits” shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1; provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Lenders as to which no such objection shall have been made.

1.4 Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

SECTION 2. TERM LOANS

2.1 Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a term loan to the Borrower in Dollars in a
single drawing on the Closing Date (each a “Term Loan” and collectively, the
“Term Loans”); provided, that the outstanding principal amount of such Term Loan
made by such Lender shall not exceed such Lender’s Commitment in effect
immediately prior to making such Term Loan; provided, further, that if for any
reason the full amount of any Lender’s Commitment is not fully drawn by the
Borrower on the Closing Date, the undrawn portion thereof shall automatically be
terminated upon giving effect to the funding of the drawn Term Loans on the
Closing Date. Any amount borrowed under this Section 2 and subsequently repaid
or prepaid may not be reborrowed.

2.2 Method of Borrowing for Term Loans.

(a) Base Rate Loans. By no later than 11:00 a.m. one Business Day prior to the
Closing Date, the Borrower shall submit a Notice of Borrowing to the
Administrative Agent setting forth (i) the amount of Term Loans and (ii) the
desire to have such Term Loans accrue interest at the Base Rate.

 

15



--------------------------------------------------------------------------------

(b) Eurodollar Loans. By no later than 11:00 a.m. two Business Days prior to the
Closing Date, the Borrower shall submit a Notice of Borrowing to the
Administrative Agent setting forth (i) the amount of the Term Loans, (ii) the
desire to have such Term Loans accrue interest at the Adjusted Eurodollar Rate
and (iii) the Interest Period applicable thereto.

(c) Continuation and Conversion. The Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Loans made to it for a subsequent
Interest Period, to convert Base Rate Loans made to it into Eurodollar Loans or
to convert Eurodollar Loans made to it into Base Rate Loans. By no later than
11:00 a.m. (a) one Business Day prior to the date of the requested conversion of
a Eurodollar Loan to a Base Rate Loan or (b) two Business Days prior to the date
for a requested continuation of a Eurodollar Loan or conversion of a Base Rate
Loan to a Eurodollar Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (i) whether the Borrower wishes to
continue or convert such Term Loans and (ii) if the request is to continue a
Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan, the Interest
Period applicable thereto. Notwithstanding anything herein to the contrary,
(i) except as provided in Section 4.1 hereof, Eurodollar Loans may be converted
to Base Rate Loans only on the last day of an Interest Period applicable
thereto; (ii) Eurodollar Loans may be continued and Base Rate Loans may be
converted to Eurodollar Loans only if no Default or Event of Default is in
existence on the date of such extension or conversion; and (iii) failure by the
Borrower to properly continue Eurodollar Loans at the end of an Interest Period
shall be deemed a conversion to Base Rate Loans.

2.3 Funding of Term Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Term Loans available to the Administrative Agent by 1:00 p.m. on
the Closing Date by deposit (in Dollars) of immediately available funds at the
offices of the Administrative Agent at its principal office in New York, New
York, or at such other address as the Administrative Agent may designate in
writing. All Term Loans shall be made by the Lenders pro rata on the basis of
each Lender’s Term Loan Percentage.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Term Loans hereunder; provided, however, that the failure
of any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. The Administrative Agent will make the
proceeds of such Term Loans available to the Borrower promptly after it receives
funds from the Lenders as described in the preceding paragraph. Unless the
Administrative Agent shall have been notified by any Lender prior to the time of
any such Term Loan that such Lender does not intend to make available to the
Administrative Agent its portion of the Term Loans to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Term Loans, and the
Administrative Agent in reliance upon such assumption, may (in its sole
discretion without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative

 

16



--------------------------------------------------------------------------------

Agent’s demand therefor, the Administrative Agent will promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (a) the applicable rate for such Term Loan pursuant to the
Notice of Borrowing, if recovered from the Borrower, and (b) the Federal Funds
Rate, if recovered from a Lender.

2.4 Minimum Amounts of Conversions of Term Loans.

Each request for the conversion of Term Loans shall be, in the case of
conversions to Eurodollar Loans, in an aggregate principal amount that is not
less than the lesser of $10,000,000 or the remaining amount of the Term Loans
and, in the case of conversions to Base Rate Loans, in an aggregate principal
amount that is not less than the lesser of $5,000,000 or the remaining amount of
the Term Loans.

2.5 [Reserved].

2.6 Mandatory Termination of Commitments. Unless previously terminated, the
Commitments shall automatically terminate at 5:00 p.m. on the Closing Date. Any
termination of the Commitments pursuant to this Section 2.6 shall be permanent
and may not be reinstated.

2.7 Term Loan Notes.

The Term Loans made by the Lenders to the Borrower shall be evidenced, upon
request by any Lender, by a promissory note of the Borrower payable to such
Lender in substantially the form of Exhibit 2.7 hereto (the “Term Loan Notes”)
and in a principal amount equal to the original principal amount of such
Lender’s Term Loan. The date, amount, type, interest rate and duration of
Interest Period (if applicable) of each Term Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books; provided that the failure of such Lender
to make any such recordation or endorsement shall not affect the obligations of
the Borrower to make a payment when due of any amount owing hereunder or under
any Note in respect of the Term Loans to be evidenced by such Note, and each
such recordation or endorsement shall be conclusive and binding absent manifest
error.

SECTION 3. PAYMENTS

3.1 Interest.

(a) Interest Rate.

(i) All Base Rate Loans shall accrue interest at the Base Rate.

(ii) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate.

 

17



--------------------------------------------------------------------------------

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default under Section 10.1(a), the principal of and, to the
extent permitted by law, interest on the Term Loans outstanding to the Borrower
and any other amounts owing by the Borrower hereunder or under the other Credit
Documents shall bear interest, payable on demand, at a per annum rate equal to
2% plus the rate which would otherwise be applicable (or if no rate is
applicable, then the rate for Base Rate Loans plus 2% per annum).

(c) Interest Payments. Interest on Term Loans shall be due and payable in
arrears on each Interest Payment Date.

3.2 Prepayments.

The Borrower shall have the right to prepay Term Loans made to it in whole or in
part from time to time without premium or penalty following delivery of a duly
completed Notice of Prepayment; provided, however, that (i) Eurodollar Loans may
only be prepaid on three Business Days’ prior written notice to the
Administrative Agent and any prepayment of Eurodollar Loans will be subject to
Section 4.3 hereof and (ii) each such partial prepayment of Term Loans shall be
in the minimum principal amount of $10,000,000. Amounts prepaid hereunder shall
be applied as the Borrower may elect; provided that if the Borrower fails to
specify the application of a voluntary prepayment then such prepayment shall be
applied in each case first to Base Rate Loans and then to Eurodollar Loans in
direct order of Interest Period maturities.

3.3 Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Term
Loans, together with accrued but unpaid interest and all other sums owing under
this Credit Agreement, shall be due and payable in full, unless accelerated
sooner pursuant to Section 10 hereof.

3.4 Fees.

The Borrower agrees to pay to the Administrative Agent an annual fee as agreed
to between the Borrower and the Administrative Agent.

3.5 Place and Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in New York, New York. The Borrower shall,
at the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Term Loans, fees or other amounts payable by the
Borrower hereunder to which such payment is to be applied (and in the event that
it fails to specify, or if such application would be inconsistent with the terms
hereof, the Administrative Agent, shall distribute such payment to the Lenders
in such manner as it reasonably determines in its sole discretion).

 

18



--------------------------------------------------------------------------------

3.6 Pro Rata Treatment.

Except to the extent otherwise provided herein, each payment or prepayment of
principal of any Term Loan, each payment of interest on the Term Loans and each
conversion or continuation of any Term Loans, shall be allocated pro rata among
the Lenders in accordance with their respective Term Loan Percentages.

3.7 Computations of Interest and Fees.

(a) Except for Base Rate Loans computed using the Prime Rate, on which interest
shall be computed on the basis of a 365 or 366 day year as the case may be, all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days.

(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Term Loans under applicable law and which
would, apart from this provision, be in excess of the maximum lawful amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Term Loans and not to the payment of interest, or refunded to the Borrower
or the other payor thereof if and to the extent such amount which would have
been excessive exceeds such unpaid principal amount of the Term Loans. The right
to demand payment of the Term Loans or any other indebtedness evidenced by any
of the Credit Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Term
Loans shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Term Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum non-usurious amount permitted by
applicable law.

3.8 Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Term Loan owing to such Lender under this Credit Agreement
through the exercise of a right of set-off, banker’s lien, counterclaim or
otherwise (including, but not limited to, pursuant to the Bankruptcy Code) in
excess of its pro rata share as provided for in this Credit Agreement, such
Lender shall promptly purchase from the other Lenders a participation in such

 

19



--------------------------------------------------------------------------------

Term Loans, in such amounts and with such other adjustments from time to time,
as shall be equitable in order that all Lenders share such payment in accordance
with their respective ratable shares as provided for in this Credit Agreement.
Each Lender further agrees that if a payment to a Lender (which is obtained by
such Lender through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise) shall be rescinded or must otherwise be restored,
each Lender which shall have shared the benefit of such payment shall, by
repurchase of a participation theretofore sold, return its share of that benefit
to each Lender whose payment shall have been rescinded or otherwise restored.
The Borrower agrees that any Lender so purchasing such a participation in Term
Loans made to the Borrower may, to the fullest extent permitted by law, exercise
all rights of payment, including set-off, banker’s lien or counterclaim, with
respect to such participation as fully as if such Lender were a holder of such
Term Loan or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender shall fail
to remit to the Administrative Agent or any other Lender an amount payable by
such Lender to the Administrative Agent or such other Lender pursuant to this
Credit Agreement on the date when such amount is due, such payments shall accrue
interest thereon, for each day from the date such amount is due until the day
such amount is paid to the Administrative Agent or such other Lender, at a rate
per annum equal to the Federal Funds Rate.

3.9 Evidence of Debt.

(a) Each Lender shall maintain an account or accounts evidencing each Term Loan
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender by or for the account of
the Borrower from time to time under this Credit Agreement. Each Lender will
make reasonable efforts to maintain the accuracy of its account or accounts and
to promptly update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register for the Borrower
pursuant to Section 12.3(c), and a subaccount for each Lender, in which
Registers and subaccounts (taken together) shall be recorded (i) the amount,
type and Interest Period of each such Term Loan hereunder in accordance with the
documents submitted by the Borrower under Section 2.2, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrower and each Lender’s share
thereof. The Administrative Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

(c) The entries made in the accounts, Registers and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Registers or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Term Loans made by such Lender to
the Borrower in accordance with the terms hereof.

 

20



--------------------------------------------------------------------------------

SECTION 4. ADDITIONAL PROVISIONS REGARDING TERM LOANS

4.1 Eurodollar Loan Provisions.

(a) Unavailability.

(i) If, prior to the commencement of any Interest Period for a Eurodollar Loan:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Interbank Offered Rate or the Eurodollar Rate, as applicable
(including, without limitation, because the Screen Rate is not available or
published on a current basis), for such Interest Period; or

(B) the Administrative Agent is advised by the Required Lenders that the
Interbank Offered Rate or the Eurodollar Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Term Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Notice of
Continuation/Conversion that requests the conversion of any Term Loan to, or
continuation of any Term Loan as, a Eurodollar Loan shall be ineffective and
(B) if any Notice of Borrowing requests a Eurodollar Loan, such Term Loan shall
be made as a Base Rate Loan.

(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (y) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Interbank Offered Rate and/or Eurodollar Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
loans in the United States at such time, and shall enter into an amendment to
this Credit Agreement to reflect such alternate rate of interest and such other
related changes to this Credit Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 12.6, such amendment shall become effective
without any further action or consent of any other party to this Credit
Agreement so long as the Administrative Agent shall not have received, within
five Business Days following the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (ii) (but, in the
case of

 

21



--------------------------------------------------------------------------------

the circumstances described in clause (y) of the first sentence of this clause
(ii), only to the extent the Screen Rate for such Interest Period is not
available or published at such time on a current basis), (A) any Notice of
Continuation/Conversion that requests the conversion of any Term Loan to, or
continuation of any Term Loan as, a Eurodollar Loan shall be ineffective and
(B) if any Notice of Borrowing requests a Eurodollar Loan, such Term Loan shall
be made as a Base Rate Loan; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Credit Agreement.

(b) Change in Legality.

(i) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent, such Lender may:

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to the Borrower
hereunder, whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

(B) require that all outstanding Eurodollar Loans made by it to the Borrower be
converted to Base Rate Loans in which event all such Eurodollar Loans shall be
automatically converted to Base Rate Loans.

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to the Borrower or the converted Eurodollar Loans of such Lender to the Borrower
shall instead be applied to repay the Base Rate Loans made by such Lender to the
Borrower in lieu of, or resulting from the conversion of, such Eurodollar Loans.

(c) Increased Costs. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, continuing or converting, the commitment to make or the maintaining of
any Eurodollar Loan or any participation therein, including subjecting any
Lender to any taxes (other than Taxes, Other Taxes and the excluded taxes
described in the definition of Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, because of (i) any change since the
date of this Credit Agreement in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or such order) including, without limitation, the
imposition, modification or deemed applicability of any reserves, deposits,
liquidity or similar requirements (such as, for

 

22



--------------------------------------------------------------------------------

example, but not limited to, a change in official reserve requirements, but, in
all events, excluding reserves required under Regulation D to the extent
included in the computation of the Adjusted Eurodollar Rate) or (ii) other
circumstances affecting the London interbank Eurodollar market; then the
Borrower shall pay to such Lender promptly upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender may determine in its sole
discretion) as may be required to compensate such Lender or for such increased
costs or reductions in amounts receivable hereunder.

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.

Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

4.2 Capital Adequacy.

If any Lender determines that the adoption or effectiveness, after the date
hereof, of any applicable law, rule or regulation regarding capital adequacy or
liquidity, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender (or its parent corporation) with any request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to the Borrower to a level below that which such Lender (or its parent
corporation) could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s (or parent corporation’s)
policies with respect to capital adequacy or liquidity), then, upon notice from
such Lender, the Borrower shall pay to such Lender such additional amount or
amounts (but without duplication of any amounts payable under Section 4.1(c)) as
will compensate such Lender (or its parent corporation) for such reduction. Each
determination by any such Lender of amounts owing under this Section 4.2 shall,
absent manifest error, be conclusive and binding on the parties hereto.

4.3 Compensation.

The Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to the Borrower) which such Lender may sustain:

 

23



--------------------------------------------------------------------------------

(a) if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans by the Borrower does not occur on a date
specified therefor in a Notice of Borrowing submitted by the Borrower;

(b) if any repayment, continuation or conversion of any Eurodollar Loan by the
Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto, including, without limitation, in connection with any
demand, acceleration, mandatory prepayment or otherwise (including any demand
under this Section 4); or

(c) if the Borrower fails to repay its Eurodollar Loans or when required by the
terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Term Loan, having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its Eurodollar Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 4.3.

4.4 Taxes.

(a) Tax Liabilities. Any and all payments by the Borrower hereunder or under any
of the Credit Documents shall be made, in accordance with the terms hereof and
thereof, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes measured by net income and
franchise taxes imposed on the Administrative Agent or any Lender by the
jurisdiction under the laws of which the Administrative Agent or such Lender is
organized or transacting business or any political subdivision thereof, any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which Borrower is located, in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in this Credit
Agreement pursuant to a law in effect on the date on which (y) such Lender
acquires such interest in this Credit Agreement (other than pursuant to an
assignment request by the Borrower under Section 4.5 below) or (z) such Lender
changes its lending office, except in each case to the extent that, pursuant to
this Section 4.4, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, and any
withholding Taxes imposed under FATCA (all such non-excluded taxes, being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes or Other Taxes (as defined in Section 4.4(b)) from or in
respect of any sum payable hereunder to the Administrative Agent or any Lender,
as applicable, as determined in good faith by the applicable Withholding Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.4) the Administrative Agent or such Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions, (iii)

 

24



--------------------------------------------------------------------------------

the Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law, and (iv) the Borrower shall deliver
to the Administrative Agent or such Lender, as the case may be, evidence of such
payment to the relevant Governmental Authority.

(b) Other Taxes. In addition, the Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by the Borrower or from the execution, delivery or registration of, or
otherwise from the Borrower’s participation with respect to, this Credit
Agreement or any other Credit Document, including any interest, addition to tax
or penalties applicable thereto (collectively, the “Other Taxes”) to the
relevant Governmental Authority in accordance with applicable law.

(c) If (i) the Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) the Borrower fails to comply with
Section 4.4(a)(iii) above or (iii) any Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent or the Lenders, as the case may be, for such amounts and
any incremental taxes, interest or penalties paid by the Administrative Agent or
any Lender, as the case may be, solely as a result of any such failure, in the
case of (i) and (ii), or any such direct imposition, in the case of (iii).
Notwithstanding the foregoing, no amounts shall be payable by the Borrower
pursuant to Section 4.4(a)(i) or this Section 4.4(c) to the extent that such
Taxes or Other Taxes resulted solely from the applicable Lender’s failure to
submit to the Borrower and the Administrative Agent on or before the Closing
Date (or, in the case of a Person that becomes a Lender after the Closing Date
by assignment, promptly upon such assignment) the applicable forms described in
Section 4.4(f).

(d) Without duplication of any amounts paid to the Administrative Agent pursuant
to Section 11.7 and without limiting the obligations of the Borrower to
indemnify the Administrative Agent pursuant to this Section 4.4, each Lender
shall indemnify the Administrative Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(e) Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which the Borrower has paid, or with
respect to which the Borrower has paid additional amounts, pursuant to this
Section 4.4, it shall promptly notify the Borrower of the availability of such
Refund and shall, within 30 days after receipt of written notice by the
Borrower, make a claim to such Governmental Authority for such Refund at the
Borrower’s expense if, in the judgment of

 

25



--------------------------------------------------------------------------------

such Lender or the Administrative Agent (as the case may be), the making of such
claim will not be otherwise materially disadvantageous to it; provided that
nothing in this subsection (e) shall be construed to require any Lender or the
Administrative Agent to institute any administrative proceeding (other than the
filing of a claim for any such Refund) or judicial proceeding to obtain such
Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this
Section 4.4 with respect to Taxes or Other Taxes giving rise to such Refund),
net of all reasonable out-of-pocket expenses (including the net amount of taxes,
if any, imposed on such Lender or the Administrative Agent with respect to such
Refund) of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. Nothing contained in this Section 4.4(e)
shall require any Lender or the Administrative Agent to make available any of
its tax returns (or any other information that it deems to be confidential or
proprietary).

Notwithstanding anything to the contrary in this paragraph (e), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (e) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(f) Tax Forms. (i) Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Credit Agreement) that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent on or before the Closing Date (or, in the case of a
Person that becomes a Lender after the Closing Date by assignment, promptly upon
such assignment), two duly completed and signed copies, as applicable, of
(A) Form W-8BEN-E (or W-BEN if applicable), or any applicable successor form, of
the United States Internal Revenue Service entitling such Lender to a complete
exemption from withholding on all amounts to be received by such Lender pursuant
to this Credit Agreement and/or the Notes, (B) Form W-8ECI or W-8IMY, or any
applicable successor form, of the United States Internal Revenue Service
relating to all amounts to be received by such Lender pursuant to this Credit
Agreement and/or the Notes and (C) Form W-8BEN-E (or W-BEN if applicable) of the
United States Internal Revenue Service entitling such Lender to receive a
complete exemption from United States backup withholding tax. Each such Lender
shall, from time to time after submitting any such form, submit to the Borrower
and the Administrative Agent such additional duly completed and signed copies of
such forms (or such successor forms), along with any other documents or
certifications as shall be adopted from time to time by the relevant United
States taxing authorities or as may be reasonably requested by the Borrower or
the Administrative Agent.

 

26



--------------------------------------------------------------------------------

(ii) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the Closing Date (or, in the case of a Person
that becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), two duly completed and signed copies of Form W-9, or any applicable
successor form, of the United States Internal Revenue Service certifying that
such Lender is exempt from United States federal withholding and backup
withholding tax. Each such Lender shall, from time to time after submitting such
form, submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of such forms (or such successor forms or other
documents as shall be adopted from time to time by the relevant United States
taxing authorities) as may be (1) reasonably requested in writing by the
Borrower or the Administrative Agent and (2) appropriate under then current
United States laws or regulations.

(iii) If a payment made to a Lender under any Credit Document would be subject
to withholding Tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Credit Agreement.

4.5 Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Term Loans to another lending office or Affiliate of
a Lender) unless, in the opinion of the Administrative Agent or such Lender,
such efforts would be likely to have an adverse effect upon it. In the event a
Lender makes a request to the Borrower for additional payments in accordance
with, or exercises any of its rights under, Section 4.1, 4.2 or 4.4, then,
provided that no Default or Event of Default has occurred and is continuing at
such time, the Borrower may, at its own expense (such expense to include any
transfer fee payable to the Administrative Agent under Section 12.3(b) and any
expense pursuant to Section 4 hereof) and in its sole discretion, require such
Lender to transfer and assign in whole (but not in part), without recourse (in
accordance with and subject to the terms and conditions of Section 12.3(b)), all
of its interests, rights and obligations under this Credit Agreement to an
Eligible Assignee which shall assume such assigned obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such

 

27



--------------------------------------------------------------------------------

assignment); provided that (a) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority and
(b) the Borrower or such Eligible Assignee shall have paid to the assigning
Lender in immediately available funds the principal of and interest accrued to
the date of such payment on the portion of the Term Loans hereunder held by such
assigning Lender and all other amounts owed to such assigning Lender hereunder,
including amounts owed pursuant to Sections 4.1 through 4.4 hereof.

SECTION 5. [RESERVED]

SECTION 6. CONDITIONS PRECEDENT

6.1 Closing Conditions. The obligation of the Lenders to enter into the Credit
Documents as of the Closing Date is subject to satisfaction of the following
conditions (all documents described below to be in form and substance acceptable
to the Lenders), on or before the Closing Date:

(a) Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. A copy of the articles of incorporation of the Borrower
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of Virginia and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.

(iii) Resolutions. A copy of resolutions of the Board of Directors of the
Borrower approving the transactions contemplated herein and in the other Credit
Documents and authorizing execution and delivery thereof, certified by a
secretary or assistant secretary of the Borrower to be true and correct and in
force and effect as of the Closing Date.

(iv) Good Standing. A copy of a certificate of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of Virginia.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate of
the Borrower, dated the Closing Date, substantially in the form of
Exhibit 6.1(c), executed by the Treasurer or any Assistant Treasurer and the
Secretary or any Assistant Secretary of the Borrower, and attaching the
documents referred to in subsection 6.1(b).

(d) Borrowing Notice. The Borrower shall have timely delivered a duly executed
and completed Notice of Borrowing in conformance with all the terms and
conditions of this Credit Agreement.

 

28



--------------------------------------------------------------------------------

(e) Fees. The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented.

(f) Opinion of Counsel. Receipt by the Administrative Agent of an opinion, or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(f), from
McGuireWoods LLP, legal counsel to the Borrower.

(g) Financial Statements. Receipt by the Administrative Agent and the Lenders of
the audited financial statements of the Borrower and its Consolidated
Subsidiaries for the fiscal year ended as of December 31, 2016 and the unaudited
financial statements of the Borrower and its Consolidated Subsidiaries for each
quarter ended March 31, 2017, June 30, 2017 and September 30, 2017 (it being
agreed that the Borrower has made available such items on its corporate website,
any Securities and Exchange Commission website or any such other publicly
available website and has notified the Administrative Agent and Lenders of the
availability on such website).

(h) Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby have been received and are in full force and effect and (ii) no condition
or requirement of law exists which could reasonably be likely to restrain,
prevent or impose any material adverse condition on the transactions
contemplated hereby.

(i) No Default; Representations and Warranties. As of the Closing Date (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects.

(j) Material Adverse Effect. No event or condition shall have occurred since the
latest date of the financial statements delivered pursuant to Section 6.1(g)
above that has or would be likely to have a Material Adverse Effect.

(k) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

SECTION 7. REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender that:

7.1 Organization and Good Standing.

The Borrower and each Material Subsidiary (a) is a corporation, limited
liability company, limited partnership or other legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign
corporation, limited liability company, limited partnership or other legal
entity authorized to do business in every jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite
corporate, limited liability company, limited partnership or equivalent power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

 

29



--------------------------------------------------------------------------------

7.2 Due Authorization.

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

7.3 No Conflicts.

Neither the execution and delivery of the Credit Documents and the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by the Borrower will (a) violate or
conflict with any provision of articles of incorporation or bylaws (b) violate,
contravene or materially conflict with any law, regulation (including without
limitation, Regulation U or Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or materially
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound, the violation
of which could have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

7.4 Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by the Borrower in connection with the
Borrower’s execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made, other than any
filings with the Securities and Exchange Commission and other Governmental
Authorities that may be required to be made after the date hereof.

7.5 Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

7.6 Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(g) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the dates stated therein.

 

30



--------------------------------------------------------------------------------

In addition, (i) such financial statements were prepared in accordance with GAAP
and (ii) since the latest date of such financial statements, there have occurred
no changes or circumstances which have had or would be reasonably expected to
have a Material Adverse Effect.

7.7 No Default.

Neither the Borrower nor any Material Subsidiary is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect.

7.8 Indebtedness.

As of the Closing Date, the ratio of (i) Total Funded Debt to
(ii) Capitalization for the Borrower is less than or equal to 0.675 to 1.00 (on
a consolidated basis).

7.9 Litigation.

As of the Closing Date, except as disclosed in (i) the Borrower’s Annual Report
on Form 10-K for the year ended December 31, 2016 and (ii) the Borrower’s
Quarterly Report on Form 10-Q for each of the quarters ended March 31, 2017,
June 30, 2017 and September 30, 2017, there are no actions, suits or legal,
equitable, arbitration or administrative proceedings, pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Material
Subsidiary in which there is a reasonable expectation of an adverse decision
which would have or would reasonably be expected to have a Material Adverse
Effect.

7.10 Taxes.

The Borrower and each Material Subsidiary have filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed by
it and paid all material amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other material taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.

7.11 Compliance with Law.

Except as disclosed in (i) the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2016 and (ii) the Borrower’s Quarterly Report on Form
10-Q for the each of the quarters ended March 31, 2017, June 30, 2017 and
September 30, 2017, the Borrower and each Material Subsidiary is in compliance
with all laws, rules, regulations, orders and decrees applicable to it, or to
its properties, unless such failure to comply would not have a Material Adverse
Effect.

 

31



--------------------------------------------------------------------------------

7.12 ERISA.

To the extent that it would have or would be reasonably expected to have a
Material Adverse Effect, (a) no Reportable Event has occurred and is continuing
with respect to any Plan of the Borrower; (b) no Plan of the Borrower has an
accumulated funding deficiency determined under Section 412 of the Code; (c) no
proceedings have been instituted, or, to the knowledge of the Borrower, planned
to terminate any Plan of the Borrower; (d) neither the Borrower, nor any ERISA
Affiliate including the Borrower, nor any duly-appointed administrator of a Plan
of the Borrower has instituted or intends to institute proceedings to withdraw
from any Multiemployer Pension Plan (as defined in Section 3(37) of ERISA); and
(e) each Plan of the Borrower has been maintained and funded in all material
respects in accordance with its terms and with the provisions of ERISA
applicable thereto.

7.13 Government Regulation.

The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not controlled by such a company, nor is otherwise subject
to regulation under the Investment Company Act.

7.14 Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

7.15 Anti-Corruption Laws and Sanctions.

The Borrower has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
the Sanctions, if any, applicable to such Persons. The Borrower and its
Subsidiaries, and to the knowledge of the Borrower, its and their respective
directors, officers and employees, are in compliance in all material respects
with Anti-Corruption Laws and the Sanctions, if any, applicable to such Persons.
Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of the
Borrower, any of its or their respective directors, officers or employees, is a
Sanctioned Person.

7.16 EEA Financial Institutions.

The Borrower is not an EEA Financial Institution.

SECTION 8. AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Term Loans, together with interest, fees and other
obligations hereunder, have been paid in full:

8.1 Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and each Lender:

 

32



--------------------------------------------------------------------------------

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a Form 10-K as
required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte & Touche or another
independent registered public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified in any respect.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Borrower, a Form 10-Q as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial information to be in reasonable form and detail and accompanied by a
certificate of the chief financial officer or treasurer of the Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Borrower and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 8.1(a) and 8.1(b) above, a certificate of a Responsible
Officer, substantially in the form of Exhibit 8.1(c), (i) demonstrating
compliance with the financial covenant contained in Section 8.11 by calculation
thereof as of the end of each such fiscal period and (ii) stating that no
Default or Event of Default by the Borrower exists, or if any such Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
publicly available filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
publicly available financial statements, proxy statements, notices and reports
as the Borrower shall send to its shareholders.

(e) Notices. Upon the Borrower obtaining knowledge thereof, give written notice
to the Administrative Agent immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrower proposes to take with respect
thereto and (ii) the occurrence of any of the following: (A) the pendency or
commencement of any litigation, arbitral or governmental proceeding against the
Borrower or a Material Subsidiary which, if adversely determined, is likely to
have a Material Adverse Effect, (B) the institution of any proceedings against
the Borrower or any Material Subsidiary with respect to, or the receipt of
notice by such Person of potential liability or responsibility for violation, or
alleged violation of any federal, state or local law, rule or regulation, the
violation of which would likely have a Material Adverse Effect or (C) any notice
or determination concerning the imposition of any withdrawal liability by a
Multiemployer Plan against the Borrower or any of its ERISA Affiliates, or the
termination of any Plan of the Borrower.

 

33



--------------------------------------------------------------------------------

(f) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any of its Subsidiaries as the Administrative Agent or the
Required Lenders may reasonably request.

In lieu of furnishing the Lenders the items referred to in this Section 8.1, the
Borrower may make available such items on the Borrower’s corporate website, any
Securities and Exchange Commission website or any such other publicly available
website as notified to the Administrative Agent and the Lenders.

8.2 Preservation of Existence and Franchises.

The Borrower will do (and will cause each Material Subsidiary to do) all things
necessary to preserve and keep in full force and effect its (i) existence and
(ii) to the extent material to the conduct of the business of the Borrower or
any Material Subsidiary, its rights, franchises and authority; provided that
nothing in this Section 8.2 shall prevent any transaction otherwise permitted
under Section 9.2 or Section 9.3 or any change in the form of organization (by
merger or otherwise) of any Material Subsidiary so long as such change shall not
have an adverse effect on the Borrower’s ability to perform its obligations
hereunder.

8.3 Books and Records.

The Borrower will keep (and will cause each Material Subsidiary to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

8.4 Compliance with Law.

The Borrower will comply (and will cause each Material Subsidiary to comply)
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property if
noncompliance with any such law, rule, regulation, order or restriction would be
reasonably expected to have a Material Adverse Effect.

8.5 Payment of Taxes.

The Borrower will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy, or claim which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP.

8.6 Insurance.

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

 

34



--------------------------------------------------------------------------------

8.7 Performance of Obligations.

The Borrower will perform (and will cause each Material Subsidiary to perform)
in all material respects all of its obligations under the terms of all
agreements that are material to the conduct of the business of the Borrower or
any Material Subsidiary, including all such material indentures, mortgages,
security agreements or other debt instruments to which it is a party or by which
it is bound, if nonperformance would be reasonably expected to have a Material
Adverse Effect.

8.8 ERISA.

The Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. The Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect or (B) cause or permit to exist
any Reportable Event under ERISA or other event or condition which presents a
material risk of termination at the request of the PBGC if such termination
would have a Material Adverse Effects.

8.9 Use of Proceeds.

The proceeds of the Term Loans made to the Borrower hereunder shall be used to
provide for general working capital and other general corporate purposes of the
Borrower and its Subsidiaries.

None of the proceeds of the Term Loans made to the Borrower hereunder will be
used for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute for this transaction a “purpose credit” in violation of
Regulation U or Regulation X.

 

35



--------------------------------------------------------------------------------

8.10 Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of the Borrower (and subject to applicable
confidentiality restrictions and limitations), the Borrower will permit
representatives appointed by the Administrative Agent or the Required Lenders
(or, upon a Default or Event of Default, any Lender), including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s properties, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Required Lenders (or, upon a Default or Event of Default, any Lender) or the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of the Borrower.

8.11 Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization shall be less than or
equal to 0.675 to 1.00 (on a consolidated basis) as of the last day of any
fiscal quarter of the Borrower.

8.12 Anti-Corruption Laws and Sanctions.

The Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
the Sanctions, if any, applicable to such Persons.

SECTION 9. NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Term Loans, together with interest, fees and other
obligations hereunder, have been paid in full:

9.1 Nature of Business.

The Borrower will not alter the character of its business from that conducted as
of the Closing Date and activities reasonably related thereto and similar and
related businesses; provided, however, that the Borrower may transfer
Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of the Borrower to
the extent permitted under Section 9.3.

9.2 Consolidation and Merger.

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, after giving effect thereto,
no Default or Event of Default by the Borrower exists:

(a) a Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower; provided that the Borrower shall be the continuing or surviving
entity; and

 

36



--------------------------------------------------------------------------------

(b) the Borrower may merge or consolidate with any other Person if either
(i) the Borrower shall be the continuing or surviving entity or (ii) the
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Term Loans and all
of the other obligations of the Borrower under the Credit Documents and procures
for the Administrative Agent and each Lender an opinion in form satisfactory to
the Required Lenders and from counsel satisfactory to the Required Lenders in
respect of the due authorization, execution, delivery and enforceability of such
instrument and covering such other matters as the Required Lenders may
reasonably request.

9.3 Sale or Lease of Assets.

The Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired.

9.4 Limitation on Liens.

If the Borrower shall pledge as security for any indebtedness or obligations, or
permit any Lien as security for Indebtedness or obligations upon, any capital
stock owned by it on the date hereof or thereafter acquired, of any Material
Subsidiary, the Borrower will secure the outstanding Term Loans ratably with the
indebtedness or obligations secured by such pledge, except for Liens incurred or
otherwise arising in the ordinary course of business.

9.5 Fiscal Year. The Borrower will not change its fiscal year without prior
notification to the Lenders.

9.6 Use of Proceeds. The Borrower will not request any Borrowing, and the
Borrower shall not use, directly or, to the knowledge of the Borrower,
indirectly, the proceeds of any Borrowing in any manner, that violates the
Anti-Corruption Laws or the Sanctions, if any, applicable to the Borrower and
its Subsidiaries.

SECTION 10. EVENTS OF DEFAULT

10.1 Events of Default.

An Event of Default shall exist upon the occurrence and continuation of any of
the following specified events (each an “Event of Default”):

(a) Payment. The Borrower shall:

(i) default in the payment when due of any principal of any of the Term Loans;
or

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Term Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

 

37



--------------------------------------------------------------------------------

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c) Covenants. The Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 8.2, 8.9, 8.11, 9.1, 9.2, 9.3 or 9.5; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b) or (c), 9.4, or 9.6 and such default
shall continue unremedied for a period of five Business Days after the earlier
of a Responsible Officer becoming aware of such default or notice thereof given
by the Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in clauses (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Responsible Officer becoming aware of such
default or notice thereof given by the Administrative Agent.

(d) Invalidity of Credit Documents. Any Credit Document shall fail to be in full
force and effect in all material respects with respect to the Borrower or to
give the Administrative Agent and/or the Lenders all material security
interests, liens, rights, powers and privileges purported to be created thereby
and relating to the Borrower.

(e) Bankruptcy, etc. The occurrence of any of the following :(i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or a Material Subsidiary in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or a
Material Subsidiary or for any substantial part of its property or ordering the
winding up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against the Borrower or a Material Subsidiary and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or a Material Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or a Material Subsidiary shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by such Person in
furtherance of any of the aforesaid purposes.

 

38



--------------------------------------------------------------------------------

(f) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness of the Borrower outstanding under this Credit Agreement) of
the Borrower or a Material Subsidiary in a principal amount in excess of
$100,000,000, (i) the Borrower or a Material Subsidiary shall (A) default in any
payment (beyond the applicable grace period with respect thereto, if any) with
respect to any such Indebtedness, or (B) default (after giving effect to any
applicable grace period) in the observance or performance of any covenant or
agreement relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition under (A) or (B) above is to cause, or permit, the holder or
holders of such Indebtedness (or trustee or agent on behalf of such holders) to
cause any such Indebtedness to become due prior to its stated maturity; or
(ii) any such Indebtedness shall be declared due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or mandatory
redemption, prior to the stated maturity thereof; or (iii) any such Indebtedness
matures and is not paid at maturity.

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or a Material Subsidiary in an outstanding amount of
$50,000,000 or more, in the aggregate (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage), and such
judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the 30th day after such judgment, order or
decree becomes final and unappealable.

(h) ERISA. (i) The Borrower, or a Material Subsidiary or any ERISA Affiliate
including the Borrower shall fail to pay when due an amount or amounts
aggregating in excess of $50,000,000 which it shall have become liable to pay
under Title IV of ERISA; or (ii) notice of intent to terminate a Plan or Plans
of the Borrower which in the aggregate have unfunded liabilities in excess of
$50,000,000 (individually and collectively, a “Material Plan”) shall be filed
under Title IV of ERISA by the Borrower or ERISA Affiliate including the
Borrower, any plan administrator or any combination of the foregoing; or
(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan of the Borrower; or (iv) a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan of
the Borrower must be terminated; or (v) there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more ERISA Affiliate including the Borrower to incur a current payment
obligation in excess of $50,000,000 unless paid by the Borrower on the date such
payment is due.

(i) Change of Control. The occurrence of any Change of Control.

10.2 Acceleration; Remedies.

(a) Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
or cured to the reasonable satisfaction of the Required Lenders, the
Administrative Agent may with the consent of the Required Lenders, and shall,
upon the request and direction of the Required Lenders, by written notice to the
Borrower take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the
Borrower, except as otherwise specifically provided for herein:

 

39



--------------------------------------------------------------------------------

(i) Acceleration of Term Loans. Declare the unpaid principal of and any accrued
interest in respect of all Term Loans made to the Borrower and any and all other
Indebtedness or obligations of any and every kind owing by the Borrower to any
of the Lenders or the Administrative Agent hereunder to be due whereupon the
same shall be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

(ii) Enforcement of Rights. Enforce any and all rights, remedies and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off, as against the Borrower.

(b) Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1(e) shall occur, then all Term Loans made to the Borrower, all
accrued interest in respect thereof, all accrued and unpaid fees and other
Indebtedness or obligations owing by the Borrower to the Lenders and the
Administrative Agent hereunder shall immediately become due and payable without
the giving of any notice or other action by the Administrative Agent or the
Lenders.

10.3 Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected from the Borrower or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Credit Documents shall
be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys’ fees other than the
fees of in-house counsel) of the Administrative Agent or any of the Lenders in
connection with enforcing the rights of the Lenders under the Credit Documents
against the Borrower and any protective advances made by the Administrative
Agent or any of the Lenders, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender by
the Borrower, pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders by the
Borrower hereunder, pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Term Loans,
pro rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable of the
Borrower under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

 

40



--------------------------------------------------------------------------------

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order as provided above until exhausted prior to application to the
next succeeding category and (b) each of the Lenders shall receive an amount
equal to its pro rata share (based on each Lender’s Term Loan Percentage) of
amounts available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1 Appointment.

Each Lender hereby designates and appoints Scotiabank as administrative agent of
such Lender to act as specified herein and the other Credit Documents, and each
such Lender hereby authorizes the Administrative Agent, as the agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated by the terms hereof and of the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere herein and in
the other Credit Documents, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Administrative Agent. The provisions of this Section are solely for
the benefit of the Administrative Agent and the Lenders and the Borrower shall
not have any rights as a third party beneficiary of the provisions hereof. In
performing its functions and duties under this Credit Agreement and the other
Credit Documents, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower.

11.2 Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower contained herein or in any of the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Credit

 

41



--------------------------------------------------------------------------------

Documents, or enforceability or sufficiency therefor of any of the other Credit
Documents, or for any failure of the Borrower to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be responsible to
any Lender for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Credit Agreement, or any of the other
Credit Documents or for any representations, warranties, recitals or statements
made herein or therein or made by the Borrower in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Term Loans or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Borrower. The Administrative Agent is not a trustee for the Lenders and owes
no fiduciary duty to the Lenders. None of the Lenders identified on the facing
page or signature pages of this Credit Agreement as “Bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Credit
Agreement other than those applicable to all Lenders as such, nor shall they
have or be deemed to have any fiduciary relationship with any Lender.

11.4 Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent in accordance with Section 12.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 12.6, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 12.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

11.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such

 

42



--------------------------------------------------------------------------------

Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be directed by the Required Lenders (or, to the extent
specifically provided in Section 12.6, all the Lenders).

11.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of an investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and made its own decision to make its Term Loans hereunder and enter into this
Credit Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Credit Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower. Except for (i) delivery of the Credit Documents and (ii) notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Borrower which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

11.7 Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to its Term Loans, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including without limitation at any time
following the payment of the Term Loans) be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as such in any way relating to
or arising out of this Credit Agreement or the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative

 

43



--------------------------------------------------------------------------------

Agent. If any indemnity furnished to the Administrative Agent for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section shall survive the payment
of the Term Loans and all other amounts payable hereunder and under the other
Credit Documents.

11.8 [Reserved].

11.9 Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent that is, except during the
existence of a Default or Event of Default, reasonably satisfactory to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the notice of resignation, then the retiring Administrative Agent shall
select a successor Administrative Agent provided such successor is reasonably
satisfactory to the Borrower and an Eligible Assignee (or if no Eligible
Assignee shall have been so appointed by the retiring Administrative Agent and
shall have accepted such appointment, then the Lenders shall perform all
obligations of the retiring Administrative Agent until such time, if any, as a
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment as provided for above). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, as appropriate, under this Credit Agreement
and the other Credit Documents and the provisions of this Section 11.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

11.10 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arranger and their
respective Affiliates, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Term Loans,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class

 

44



--------------------------------------------------------------------------------

exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), and the conditions for exemptive relief thereunder will be
satisfied in connection with respect to, such Lender’s entrance into,
participation in, administration of and performance of the Term Loans,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to, and the conditions for exemptive relief
under PTE 84-14 will be satisfied in connection with, such Lender’s entrance
into, participation in, administration of and performance of the Term Loans and
this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that such Lender’s entrance into, participation in,
administration of and performance of the Term Loans and this Agreement will not
give rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates that:

(i) none of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is independent (within the
meaning of 29 CFR § 2510.3-21, as amended from time to time (the “Fiduciary
Rule”)) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR
§ 2510.3-21(c)(1)(i)(A)-(E),

 

45



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies, within the meaning of the Fiduciary
Rule,

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is a fiduciary under ERISA or
the Code, or both, with respect to the Term Loans, and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Term Loans or this
Agreement.

(c) The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Term Loans and
this Agreement, (ii) may recognize a gain if it extended the Term Loans for an
amount less than the amount being paid for an interest in the Term Loans by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 12. MISCELLANEOUS

12.1 Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 12.1, or at such other address as such party may specify by written
notice to the other parties hereto; provided, that, in the case of a notice or
other communication given pursuant to clause (a) or (b) above, if such notice or
other communication is not delivered or transmitted during the normal business
hours of the recipient, such notice or communication shall be deemed to be
effective on the next Business Day for the recipient.

 

46



--------------------------------------------------------------------------------

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

12.2 Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by the Borrower and the commencement of remedies
described in Section 10.2, each Lender and each of its Affiliates is authorized
at any time and from time to time, without presentment, demand, protest or other
notice of any kind (all of which rights being hereby expressly waived), to
set-off and to appropriate and apply any and all deposits (general or special)
and any other indebtedness at any time held or owing by such Lender (including,
without limitation branches, agencies or Affiliates of such Lender wherever
located) to or for the credit or the account of the Borrower against obligations
and liabilities of the Borrower to the Lenders hereunder, under the Notes, the
other Credit Documents or otherwise, irrespective of whether the Administrative
Agent or the Lenders shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. The Borrower hereby
agrees that any Person purchasing a participation in the Term Loans hereunder
pursuant to Section 11.3(c) may exercise all rights of set-off with respect to
its participation interest as fully as if such Person were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by the
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by the
Borrower under this Credit Agreement, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

12.3 Benefit of Agreement.

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests hereunder (except as permitted by Section 9.2) without prior
written consent of the Lenders; and provided further that the rights of each
Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in this Section 12.3.

 

47



--------------------------------------------------------------------------------

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Term Loans and its Notes); provided, however, that:

(i) each such assignment shall be to an Eligible Assignee;

(ii) the Administrative Agent shall have provided its written consent (not to be
unreasonably withheld or delayed); provided, that no consent of the
Administrative Agent shall be required for an assignment to any Lender or
Affiliate or Subsidiary of a Lender;

(iii) To the extent required in the definition of “Eligible Assignee,” the
Borrower shall have provided its written consent (not to be unreasonably
withheld or delayed) which consent shall not be required during the existence of
a Default or Event of Default; provided, however, that the Borrower shall be
deemed to have consented to any proposed assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;

(iv) any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of Term Loan being assigned by
such Lender) or an integral multiple of $5,000,000 in excess thereof;

(v) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

(vi) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment Agreement in substantially
the form of Exhibit 12.3, together with a processing fee from the assignor of
$4,000; and

(vii) without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
State thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of taxes in
accordance with Section 4.4.

 

48



--------------------------------------------------------------------------------

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (D) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(F) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; (G) such assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender; and
(H) such assignee represents and warrants that it does not bear a relationship
to the Borrower described in Section 108(e)(4) of the Code (provided that such
representation shall not be required where the Administrative Agent has been
made aware of such relationship existing between the assignee and the Borrower
and has given its consent to such assignment pursuant to Section 12.3(b)(vii)).

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender in accordance with applicable law.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount (and stated interest) of the Term Loans owing to, each Lender from time
to time by the Borrower (collectively, the “Registers”). The entries in the
Registers shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the relevant Register as a Lender
hereunder for all purposes of this Credit Agreement. The Registers shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

49



--------------------------------------------------------------------------------

(d) Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 12.3,
(i) accept such assignment agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(e) Participations. Each Lender may, on or after the delivery of notice to the
Borrower, sell, transfer, grant or assign participations in all or any part of
such Lender’s interests and obligations hereunder; provided that (i) such
selling Lender shall remain a “Lender” for all purposes under this Credit
Agreement (such selling Lender’s obligations under the Credit Documents
remaining unchanged) and the participant shall not constitute a Lender
hereunder, (ii) no Lender shall grant to any such participant rights to approve
any amendment or waiver relating to the Credit Documents, except to the extent
any such amendment or waiver would (A) reduce the principal of or rate of
interest on or fees in respect of any Term Loans in which the participant is
participating, or (B) postpone the date fixed for any payment of principal
(including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in respect of any Term Loans in which the
participant is participating, (iii) sub-participations by the participant
(except to an Affiliate, parent company or Affiliate of a parent company of the
participant) shall be permitted with the consent of the Borrower (which, in each
case, shall not be unreasonably withheld or delayed and shall not be required
during the existence of a Default or Event of Default) and (iv) without the
prior written consent of the Administration Agent, no participation shall be
sold to a prospective participant that bears a relationship to the Borrower
described in Section 108(e)(4) of the Code. In the case of any such
participation and notwithstanding the foregoing, (i) the participant shall not
have any rights under this Credit Agreement or the other Credit Documents (the
participant’s rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation in a manner consistent with this Section 12.3(e)), (ii) the
Borrower, the Administrative Agent and the other Lenders shall be entitled to
deal solely with the Lender who has sold a participation with respect to all
matters arising under this Credit Agreement, and (iii) all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that such participant shall be entitled to
receive additional amounts under Section 4 to the same extent that the Lender
from which such participant acquired its participation would be entitled to the
benefit of such cost protection provisions.

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower (solely for tax purposes), shall maintain a
register for the recordation of the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Term Loans or other obligations under this Credit Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Term Loans or its other obligations under any Credit Document) except to the
extent that such disclosure is necessary to establish that such Term Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive and binding for all purposes, absent manifest error, and such Lender
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement.

 

50



--------------------------------------------------------------------------------

(f) Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred.

(g) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Term Loans and its Notes to any Federal Reserve Bank or other
central bank having jurisdiction over such Lender as collateral security
pursuant to Regulation A and any operating circular issued by such Federal
Reserve Bank or such other central bank having jurisdiction over such Lender. No
such assignment shall release the assigning Lender from its obligations
hereunder.

(h) Information. Any Lender may furnish any information concerning the Borrower
or any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

12.5 Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent and the Lead Arranger in connection with the
negotiation, preparation, execution and delivery of this Credit Agreement and
the other Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of outside
legal counsel to the Administrative Agent and the Lead Arranger) and any
amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrower under this Credit Agreement and (ii) of the Administrative Agent and
the Lenders in connection with enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation, in
connection with any such enforcement, the reasonable fees and

 

51



--------------------------------------------------------------------------------

disbursements of outside counsel for the Administrative Agent and each of the
Lenders) against the Borrower; and (b) indemnify the Administrative Agent, the
Lead Arranger and each Lender and its Affiliates, their respective officers,
directors, employees, representatives and agents from and hold each of them
harmless against any and all losses, liabilities, claims, damages or reasonable
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not the Administrative Agent, the Lead Arranger or any
Lender or its Affiliates is a party thereto, or whether or not such
investigation, litigation or other proceeding was initiated by the Borrower, its
Affiliates or any other party, other than in the case of any investigation,
litigation or other proceeding initiated by the Borrower in connection with a
material breach of obligations (as determined by a court of competent
jurisdiction) by the Administrative Agent, the Lead Arranger or any Lender
hereunder) related to the entering into of this Credit Agreement, any Credit
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, any Term Loans or the use of proceeds therefrom (including other
extensions of credit) or the consummation of any other transactions contemplated
in any Credit Document by the Borrower, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified, in each case, as determined by a court of competent jurisdiction).

12.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower; provided that no such
amendment, change, waiver, discharge or termination shall without the consent of
each Lender affected thereby:

(a) extend the Maturity Date;

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

(c) reduce or forgive the principal amount of any Term Loan;

(d) increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

(e) release the Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

(f) amend, modify or waive any provision of this Section or Section 3.6, 3.8,
10.1(a), 11.7, 12.2, 12.3, 12.5 or 12.9(a); or

 

52



--------------------------------------------------------------------------------

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders or other provision hereof specifying the number or percentage
of Lenders required to waive, amend or modify any provision hereof.

Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent, and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Term Loans, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein.

In the event any proposed amendment or waiver of the terms of this Credit
Agreement or any other Credit Document requires the consent of all Lenders or of
all Lenders directly affected thereby, and such proposed amendment or waiver is
approved by Required Lenders, the Borrower may, in its sole discretion, require
any Lender that has failed to consent to such proposed amendment or waiver (the
“Non-Consenting Lender”) to transfer and assign its interests, rights and
obligations under this Credit Agreement in a manner consistent with the terms
and conditions of Section 4.5 to an Eligible Assignee that shall assume such
assigned obligations; provided, however, that the Borrower shall have given
written notice to the Administrative Agent in the case of an assignee that is
not a Lender. The Borrower shall not be permitted to require a Non-Consenting
Lender to assign any part of its interests, rights and obligations under this
Credit Agreement pursuant to this Section 12.6 unless the Borrower has notified
such Non-Consenting Lender of its intention to require the assignment thereof at
least ten days prior to the proposed assignment date.

12.7 Counterparts; Telecopy; Electronic Delivery.

This Credit Agreement may be executed in any number of counterparts, each of
which were so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile or other
electronic means (including by e-mail with a “pdf” copy thereof attached
thereto) shall be effective as an original and shall constitute a representation
that an original will be delivered.

12.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

53



--------------------------------------------------------------------------------

12.9 Defaulting Lenders.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a) the Commitment and Term Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 12.6), provided that any waiver, amendment or
modification requiring the consent of each affected Lender pursuant to
Section 12.6(a)-(d) or any waiver, amendment or modification of this
Section 12.9(a) shall require the consent of such Defaulting Lender if such
Defaulting Lender would be directly adversely affected thereby; and

(b) except as otherwise provided in this Credit Agreement, any amount payable to
or for the account of any Defaulting Lender in its capacity as a Lender
hereunder (whether on account of principal, interest, fees or otherwise, and
including any amounts payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law,
(A) be applied, at such time or times as may be determined by the Administrative
Agent, (1) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, and (2) second, to the funding of such
Defaulting Lender’s Term Loans in respect of which such Defaulting Lender shall
have failed to fund such share as required hereunder, (B) to the extent not
applied or held as aforesaid, be applied, pro rata, to the payment of any
amounts owing to the Borrower or any non-Defaulting Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
non-Defaulting Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations hereunder and (C) to the extent
not applied or held as aforesaid, be distributed to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.

(c) The Borrower may, in its sole discretion, require any Defaulting Lender to
transfer and assign its interests, rights and obligations under this Credit
Agreement in a manner consistent with the terms and conditions of Section 4.5
(but at the expense of such Defaulting Lender) to an Eligible Assignee that
shall assume such assigned obligations; provided, however, that the Borrower
shall have given written notice to the Administrative Agent in the case of an
assignee that is not a Lender. The Borrower shall not be permitted to require a
Defaulting Lender to assign any part of its interests, rights and obligations
under this Credit Agreement pursuant to this Section 10.(f) unless the Borrower
has notified such Defaulting Lender of their intention to require the assignment
thereof at least ten days prior to the proposed assignment date.

12.10 Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Term Loans, and the repayment of the Term Loans and other
obligations hereunder.

 

54



--------------------------------------------------------------------------------

12.11 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower irrevocably consents to the service of process out of any competent
court in any action or proceeding brought in connection with this Credit
Agreement by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address for notices pursuant to Section 12.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law.

12.12 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15 Binding Effect.

This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 6.1 have been satisfied or waived by the Lenders
and this Credit Agreement shall have been executed by the Borrower and the
Administrative Agent, and the Administrative Agent shall have received copies
(telefaxed or otherwise) which, when taken together, bear the signatures of each
Lender, and thereafter this Credit Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and permitted assigns.

12.16 Submission to Jurisdiction.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or

 

55



--------------------------------------------------------------------------------

relating to this Credit Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Credit Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Credit Agreement against the Borrower or its properties in the
courts of any jurisdiction. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Credit Agreement in any
court referred to above. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court. The Borrower
also hereby irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

12.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by the Borrower
pursuant to this Credit Agreement that is designated by the Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of its Affiliates and other
parties hereto, (b) subject to an agreement to comply with the provisions of
this Section 12.17 (or terms substantially consistent with and no less
restrictive than this Section 12.17), to (i) any actual or prospective Assignee
or participant, (ii) credit insurance providers requiring access to such
information in connection with credit insurance issued for the benefit of such
Lender, and (iii) any contractual counterparties (or the professional advisors
thereto) to any swap, derivative or securitization transaction relating directly
to obligations of parties under this Credit Agreement, (c) to its employees,
directors, agents, attorneys and accountants or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority or any
self-regulatory organization claiming jurisdiction or oversight over the
Administrative Agent or such Lender or any of their respective affiliates,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any requirement of law, (f) if required to
do so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Credit Document,
(j) market data collectors, league table providers and similar service providers
to the lending industry, such information to consist of deal terms and other
information customarily provided by arrangers to league table providers or found
in Gold Sheets and similar industry publications, and (k) with the written
consent of the Borrower.

 

56



--------------------------------------------------------------------------------

12.18 Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrower, the option to fund all or any part of any
Term Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Credit Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPV to fund any Term Loan, (ii) if an SPV elects
not to exercise such option or otherwise fails to fund all or any part of such
Term Loan, the Granting Lender shall be obligated to fund such Term Loan
pursuant to the terms hereof, (iii) no SPV shall have any voting rights pursuant
to Section 12.6 and (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPV, but may limit their communications and other
dealings relevant to such SPV to the applicable Granting Lender. The funding of
a Term Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent that, and as if, such Term Loan were funded by such
Granting Lender.

As to any Term Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Term Loans or portion
thereof would have had under this Credit Agreement; provided, however, that each
SPV shall have granted to its Granting Lender an irrevocable power of attorney,
to deliver and receive all communications and notices under this Credit
Agreement (and any related documents) and to exercise on such SPV’s behalf, all
of such SPV’s voting rights under this Credit Agreement. No additional Note
shall be required to evidence the Term Loans or portion thereof made by an SPV;
and the related Granting Lender shall be deemed to hold its Note as agent for
such SPV to the extent of the Term Loans or portion thereof funded by such SPV.
In addition, any payments for the account of any SPV shall be paid to its
Granting Lender as agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Term
Loans to the Granting Lender or to any financial institutions providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Term Loans and (ii) disclose on a confidential basis
any non-public information relating to its Term Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancements to such SPV. This Section 12.17 may not be amended
without the written consent of any Granting Lender affected thereby.

 

57



--------------------------------------------------------------------------------

12.19 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

12.20 No Fiduciary Duty

The Borrower agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary, agency relationship or other similar duty between
any Credit Party and its Affiliates, on the one hand, and the Borrower, its
stockholders or its affiliates on the other with respect to the transactions
contemplated hereby (irrespective of whether any Credit Party or its Affiliates
has advised, is currently advising or will advise the Borrower on other
unrelated matters), or any other obligation by a Credit Party or its Affiliates
to the Borrower, its stockholders or its affiliates, except the obligations
expressly set forth in the Credit Documents. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
the transactions contemplated hereby or the process leading thereto.

12.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

DOMINION ENERGY, INC.

By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   Senior Vice President – Mergers & Acquisitions
and Treasurer

 

[364-DAY TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as

Administrative Agent

By:  

/s/ Nick Giarratano

Name:   Nick Giarratano Title:   Director THE BANK OF NOVA SCOTIA, as a Lender
By:  

/s/ Nick Giarratano

Name:   Nick Giarratano Title:   Director

 

[364-DAY TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as a Lender

By:  

/s/ John K. Perez

Name:

 

John K. Perez

Title:

 

Senior Vice President

 

[364-DAY TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Benjamin C. Cooper

Name:

 

Benjamin C. Cooper

Title:

 

Vice President

 

[364-DAY TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Thomas E. Redmond

Name:

 

Thomas E. Redmond

Title:

 

Managing Director

 

[364-DAY TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1.1

COMMITMENTS

 

Lender

   Commitment      Commitment Percentage  

The Bank of Nova Scotia

   $ 650,000,000.00        68.4211 % 

Branch Banking and Trust Company

   $ 100,000,000.00        10.5263 % 

KeyBank National Association

   $ 100,000,000.00        10.5263 % 

PNC Bank, National Association

   $ 100,000,000.00        10.5263 %    

 

 

    

 

 

 

TOTAL:

   $ 950,000,000.00        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 12.1

NOTICES

Borrower

Dominion Energy, Inc.    

120 Tredegar Street    

Richmond, Virginia 23219     

Attn: James R. Chapman    

Telephone: 804-819-2181    

Fax: 804-819-2211    

with a copy to:

Dominion Energy Services, Inc.

120 Tredegar Street

Richmond, Virginia 23219

Attn: Russell J. Singer, Esq.

Telephone: 804-819-2389

Fax: 804-819-2202

Administrative Agent

The Bank of Nova Scotia, as Administrative Agent

40 King Street West, 55th Floor

Toronto, Ontario Canada M5H1H1

Attn: Nick Giarratano

Telephone: 416-350-1169

Email: nick.giarratano@scotiabank.com

with a copy to:

The Bank of Nova Scotia

720 King Street West, 2nd Floor

Toronto, Ontario Canada M5V2T3

Attn: U.S. Agency Loan Operations

Telephone: 212-225-5706

Fax: 212-225-5706

Email: GWSLoanOps.USAgency@scotiabank.com



--------------------------------------------------------------------------------

Exhibit 2.2(a)

FORM OF NOTICE OF BORROWING

Pursuant to subsection 6.1(d) of the 364-Day Term Loan Credit 364-Day Term Loan
Credit Agreement, dated as of February 9, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dominion
Energy, Inc. (the “Borrower”), the several banks and other financial
institutions from time to time parties thereto and The Bank of Nova Scotia, as
Administrative Agent, the undersigned hereby delivers this Notice of Borrowing.

The Borrower hereby requests that a [Eurodollar / Base Rate] Loan be made in the
aggregate principal amount of $_____________ on _________ __, 201_ [with an
Interest Period of ___ months].

The undersigned hereby certifies as follows:

(a) The representations and warranties made by the Borrower in or pursuant to
the Credit Agreement are true and correct in all material respects on and as of
the date hereof with the same effect as if made on the date hereof (or, if any
such representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and the Borrower hereby certifies that
the proceeds of this Term Loan will be used for working capital of the Borrower
and its Subsidiaries, and/or for other general corporate purposes; and

(b) No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Term Loans and other extensions of credit
requested to be made on such date.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Administrative Agent. Except to the extent, if any, that prior to the time
of the borrowing requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such borrowings as if then made.



--------------------------------------------------------------------------------

Please transfer by wire the proceeds of the borrowing as directed by the
Borrower on the attached Schedule 1.

The Borrower has caused this Notice of Borrowing to be executed and delivered,
and the certification and warranties contained herein to be made, by its
[Treasurer] this ___ day of February, 2018.

 

DOMINION ENERGY, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit 2.2(c)

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to subsection 2.2(c) of the 364-Day Term Loan Credit Agreement, dated
as of February 9, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dominion Energy, Inc. (the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto and The Bank of Nova Scotia, as Administrative Agent, this represents
Dominion Energy, Inc.’s request to convert or continue Term Loans as follows:

 

1    Date of conversion/continuation: __________________ 2.    Amount of Term
Loans being converted/continued: $________________ 3.    Type of Term Loans
being converted/continued:    ☐   

a.   Eurodollar Loans

   ☐   

b.  Base Rate Loans

4.    Nature of conversion/continuation:    ☐   

a.   Conversion of Base Rate Loans to Eurodollar Loans

   ☐   

b.  Conversion of Eurodollar Loans to Base Rate Loans

   ☐   

c.   Continuation of Eurodollar Loans as such

5.    Interest Periods:    If Term Loans are being continued as or converted to
Eurodollar Loans, the duration of the new Interest Period that commences on the
conversion/ continuation date: ________________ days/month(s)

In the case of a conversion to or continuation of Eurodollar Loans, the
undersigned officer, to the best of his or her knowledge, on behalf of the
Borrower, certifies that no Default or Event of Default has occurred and is
continuing under the Credit Agreement.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.



--------------------------------------------------------------------------------

DATED:     DOMINION ENERGY, INC.     By:  

 

     

Name:

Title:



--------------------------------------------------------------------------------

Exhibit 2.7

FORM OF TERM LOAN NOTE

 

$________   

New York, New York

______ __, ____

FOR VALUE RECEIVED, the undersigned, Dominion Energy, Inc., a Virginia
corporation, hereby unconditionally promises to pay on the Maturity Date to the
order of ________(the “Lender”) at the office of the Administrative Agent (as
defined below) for the account of the Lender, in lawful money of the United
States of America and in immediately available funds, the lesser of (a)
__________ DOLLARS ($_____) and (b) the aggregate unpaid principal amount of all
Term Loans made by the Lender to the undersigned pursuant to subsection 2.1 of
the Credit Agreement referred to below. The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates per annum and on the dates specified in
subsection 3.1 of the Credit Agreement, until paid in full (both before and
after judgment to the extent permitted by law). The holder of this Term Loan
Note is hereby authorized to endorse the date, amount, type, interest rate and
duration of each Term Loan made or converted by the Lender to the undersigned,
the date and amount of each repayment of principal thereof, and, in the case of
Eurodollar Loans, the Interest Period with respect thereto, on the schedules
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information so endorsed; provided,
however, that failure by any holder to make any such recordation on such
schedules or continuation thereof shall not in any manner affect any of the
obligations of the undersigned to make payments of principal and interest in
accordance with the terms of this Term Loan Note and the Credit Agreement.

This Term Loan Note is one of the Term Loan Notes referred to in the 364-Day
Term Loan Credit Agreement dated as of February 9, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Dominion Energy, Inc., the several banks and other financial institutions
from time to time parties thereto and The Bank of Nova Scotia, as Administrative
Agent, is entitled to the benefits thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default with respect to
the undersigned specified in the Credit Agreement, all amounts then remaining
unpaid on this Term Loan Note shall become, or may be declared to be,
immediately due and payable as provided therein.

This Term Loan Note shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

DOMINION ENERGY, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I to

Term

Loan Note

BASE RATE LOANS AND CONVERSIONS AND

REPAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Base Rate

Loans

 

Amount of

Base Rate

Loans

Converted into

Eurodollar

Loans

 

Amount of Eurodollar
Loans Converted into
Base Rate Loans

 

Amount of Principal
Repaid

 

Unpaid Principal
Balance

 

Notation

Made by

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

Schedule II to

Term

Loan Note

EURODOLLAR LOANS AND CONVERSIONS

AND REPAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Eurodollar Loans

 

Interest

Period

 

Amount of
Base Rates Loans
Converted into
Eurodollar Loans

 

Amount of
Eurodollar Loans
Converted
into Base

Rate Loans

 

Amount of
Principal Repaid

 

Unpaid Principal
Balance

 

Notation Made by

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             



--------------------------------------------------------------------------------

Exhibit 3.2

FORM OF NOTICE OF PREPAYMENT

Pursuant to subsection 3.2 of the 364-Day Term Loan Credit Agreement, dated as
of February 9, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dominion Energy, Inc. (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
and The Bank of Nova Scotia, as Administrative Agent, this represents the
Borrower’s notice to the Administrative Agent of the Borrower’s intent to prepay
Term Loans as follows:

 

  1 Date of prepayment: __________________

 

  2. Amount of Term Loans being prepaid: $________________

 

  3. Type of Term Loans being prepaid:

☐      a.      Base Rate Loans in the amount of: $________________

☐      b.      [1.]Eurodollar Loans with an Interest Period Ending [    ] [    
], 20[     ] in the amount of: $________________

                   [[2.]Eurodollar Loans with an Interest Period Ending [ ]
[     ], 20[     ] in the amount of: $________________]1

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

 

DATED:     DOMINION ENERGY, INC.     By:  

 

     

Name:

Title:

 

1  May specify multiple Eurodollar Loans/Interest Periods. If application is not
specified, then prepayment applied first to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities.



--------------------------------------------------------------------------------

Exhibit 6.1(c)

FORM OF CLOSING CERTIFICATE

[_____], 2018

Pursuant to Section 6.1(c) of the 364-Day Term Loan Credit Agreement. dated as
of February 9, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dominion Energy, Inc. (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and The Bank of Nova Scotia, as Administrative Agent, the
undersigned [Assistant Treasurer] of the Borrower (solely in his or her capacity
as such and not personally) hereby certifies as follows:

1. The representations and warranties made by the Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date;

2. The conditions precedent set forth in Section 6.1 of the Credit Agreement
have been satisfied;

3. On the date hereof, no Default or Event of Default has occurred;

4. ___________________ is the duly elected and qualified [Assistant] Secretary
of the Borrower and the signature set forth on the signature line for such
officer below is such officer’s true and genuine signature;

and the undersigned [Assistant] Secretary of the Borrower hereby certifies as
follows:

5. The Borrower is a corporation, duly organized and validly existing and in
good standing under the laws of the Commonwealth of Virginia;

6. Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the Borrower authorizing (i) the execution, delivery and performance
of the Credit Agreement and (ii) the borrowings contemplated thereunder; such
resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; and such resolutions are the
only corporate proceedings of the Borrower now in force relating to or affecting
the matters referred to therein; attached hereto as Exhibit B is a true and
complete copy of the bylaws of the Borrower as in effect on the date hereof; and
attached hereto as Exhibit C is a true and complete copy of the Articles of
Incorporation of the Borrower as in effect on the date hereof; and attached
hereto as Exhibit D is a certified copy of the Borrower’s good standing
certificate or its equivalent.



--------------------------------------------------------------------------------

7. All governmental, shareholder and third party consents (including Securities
and Exchange Commission clearance) and approvals necessary or desirable in
connection with the transactions contemplated hereby have been received and are
in full force and effect, and no condition or requirement of law exists which
could reasonably be likely to restrain, prevent or impose any material adverse
condition on the transactions contemplated by the Credit Agreement.

8. The following persons are now duly elected and qualified officers of the
Borrower, holding the offices indicated next to their respective names below,
and such officers hold such offices with the Borrower on the date hereof, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is an authorized
signatory of the Borrower and is duly authorized to execute and deliver on
behalf of the Borrower, any and all notes, notices, documents, statements and
papers under and relating to the Credit Agreement, and otherwise to act as an
authorized signatory of the Borrower under the Credit Documents and all other
documents to be executed in connection therewith for all purposes:

 

Name

  

Office

  

Signature

                                                                         
                                                             

[remainder of the page left blank intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first above written.

 

By:   

 

      By:   

 

  

Name:

Title: [Assistant Treasurer]

        

Name:

Title: [Assistant Secretary]

 

  

Date                                                          



--------------------------------------------------------------------------------

Exhibit 6.1(f)

FORM OF LEGAL OPINIONS

[separately provided]



--------------------------------------------------------------------------------

Exhibit 8.1(c)

FORM OF OFFICER’S CERTIFICATE

________________ ______, 201__

This certificate is provided pursuant to Section 8.1(c) of the 364-Day Term Loan
Credit Agreement, dated as of February 9, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dominion
Energy, Inc., the several banks and other financial institutions from time to
time parties thereto, The Bank of Nova Scotia, as Administrative Agent, and the
other agents party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The undersigned officer of the Borrower hereby certifies that [he/she] is the
[Chief Financial Officer][Treasurer] of the Borrower, and that as such [he/she]
is authorized to execute this certificate required to be furnished pursuant to
subsection 8.1(c) of the Credit Agreement, and further certifies that:

 

  (a) Attached hereto is a copy of the financial statements of the Borrower
required to be delivered pursuant to Section 8.1(a) or 8.1(b) of the Credit
Agreement.

 

  (b) The financial statements attached hereto are complete and correct in all
material respects and were prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein.

 

  (c) The undersigned has no knowledge of any Default or Event of Default.

 

  (d) The Borrower has complied with the financial covenants set forth in
Section 8.11 of the Credit Agreement, as supported by the following calculation
(all amounts are as of [insert date]).

In lieu of providing the items referred to in this certificate, the Borrower may
make available such items on the Borrower’s corporate website, any Securities
and Exchange Commission website or any such other publicly available website as
notified to the Administrative Agent and the Lenders:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit 12.3

FORM OF ASSIGNMENT AGREEMENT

Reference is made to the 364-Day Term Loan Credit Agreement, dated as of
February 9, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), Dominion Energy, Inc. (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and The Bank of Nova Scotia, as Administrative Agent.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. This Assignment Agreement, between the
Assignor (as set forth on Schedule 1 hereto and made a part hereof) and the
Assignee (as set forth on Schedule 1 hereto and made a part hereof) is dated as
of the Effective Date (as set forth on Schedule 1 hereto and made a part hereof,
the “Effective Date”).

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, the amount of Term Loans (the “Assigned Interest”), and pro rata
percentage in and to the Assignor’s rights and obligations under the Credit
Agreement respecting the Term Loans, in the principal amount as set forth on
Schedule 1; provided, however, it is expressly understood and agreed that
(i) the Assignor is not assigning to the Assignee and the Assignor shall retain
(A) all of the Assignor’s rights under subsection 4.3 of the Credit Agreement
with respect to any cost, reduction or payment incurred or made prior to the
Effective Date, including, without limitation, the rights to indemnification and
to reimbursement for taxes, costs and expenses and (B) any and all amounts paid
to the Assignor prior to the Effective Date and (ii) both Assignor and Assignee
shall be entitled to the benefits of subsection 12.5 of the Credit Agreement.

2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of their subsidiaries or any other obligor or the performance or
observance by the Borrower, any of their subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
Credit Document or any other instrument or document furnished pursuant hereto or
thereto; and (iii) attaches the Term Loan Note held by it evidencing the Term
Loans and requests that the Administrative Agent exchange such Term Loan Note
for a new Term Loan Note payable to the Assignor (if the Assignor has retained
any Term Loans) and a new Term Loan Note payable to the Assignee in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Date).



--------------------------------------------------------------------------------

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment Agreement; (ii) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other person which has become a Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; (v) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 4.4(d) of the Credit Agreement to deliver the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement, or such other documents as
are necessary to indicate that all such payments are subject to such tax at a
rate reduced by an applicable tax treaty and (vi) represents and warrants that
it does not bear a relationship to the Borrower described in Section 108(e)(4)
of the Code (provided that such representation shall not be required where the
Administrative Agent has been made aware of such relationship existing between
the assignee and the Borrower and has given its consent to such assignment
pursuant to Section 12.3(b)(vii) of the Credit Agreement).

4. Following the execution of this Assignment Agreement, it will be delivered to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to subsection 12.3(b) of the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of acceptance and recording by the Administrative Agent of the executed
Assignment Agreement).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1 to Assignment Agreement

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

    

Principal

Amount of Term Loans Assigned

  

Term Loan Percentage Assigned (to at least fifteen
decimals) (shown as a percentage of aggregate
principal amount of all Lenders)

[Name of Assignee]

 

By:    

Name:

Title:



--------------------------------------------------------------------------------

[Name of Assignor]

 

By:  

 

 

Name:

Title:

Accepted and Consented to:

THE BANK OF NOVA SCOTIA,

as Administrative Agent

 

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

[Consented To:

DOMINION ENERGY, INC.

as Borrower

 

By:  

 

 

Name:

Title:]2

 

 

2  Include if Borrower consent is required under the Credit Agreement.